DETAILED ACTION

                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Preliminary Amendment
	Claims 8, 11-12, 15-23 and 32-33 have been cancelled; and claims 1-7, 9-10, 13-14, 24-31 and 34 are currently pending. 

                                              Information Disclosure Statement
	The information disclosure statements filed on 03/10/2020 an d08/04/2020 have been acknowledged and signed copies of the PTO-1449 are attached herein.

                                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 11, 13-14, 29-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0133631 A1, hereinafter “Thompson”) in view of Walters et al. (USPN 7279704 B2, hereinafter “Walters”). 

In regards to claim 1, Thompson discloses (See, for example, Fig. 11) a device comprising: 
a first electrode (702); a second electrode (706); an emissive stack comprising a phosphorescent emissive material disposed between the first electrode (702) and the second electrode (706). 
However, Thompson fails to explicitly teach that a transient excited-state lifetime of the phosphorescent emissive material is not more than 200 ns.
	Walters while disclosing organic light emitting devices teaches that phosphorescence generally occurs in a time frame exceeding at least 10ns, and typically greater than 100ns. If the natural radiative lifetime of phosphorescence is too long, triplets may decay by a non-radiative mechanism, such that no light is emitted. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the specific range of transient lifetime because this would help emit light without triplets decaying by a non-radiative mechanism.

In regards to claim 2, Thompson discloses (See, for example, Fig 11) an enhancement layer (707) comprising a plasmonic material (See, for example, Par [0057]) exhibiting surface plasmon resonance.

In regards to claim 3, Thompson discloses (See, for example, Fig. 11) the first electrode or the second electrode comprises the enhancement layer (706, 716a/716b).
In regards to claim 4. Thompson discloses (See, for example, Fig. 11) the phosphorescent emissive material is disposed within not more than a threshold distance of the enhancement layer (See, for example, Abstract).

In regards to claim 5, Thompson discloses (See, for example, Fig. 11) the threshold distance is equal to a distance from the enhancement layer at which the total radiative decay rate constant of the phosphorescent emissive material is equal to the total non-radiative decay rate constant of the phosphorescent emissive material (At some distance, the total nonradiative decay rate constant of the light emitting material in the presence of the enhancement layer is equal to the total radiative decay rate constant of the light emitting material in the presence of the enhancement layer. …See, for example, Par [0064]).

In regards to claim 6, Thompson discloses (See, for example, Fig, 11)  that the plasmonic material in the enhancement layer non-radiatively couples to the phosphorescent emissive material and transfers excited state energy from the phosphorescent emissive material to a non-radiative mode of surface plasmon polaritons of the enhancement layer ( an enhancement layer, comprising a plasmonic material exhibiting surface plasmon resonance that non-radiatively couples to the organic emissive material and transfer exciton energy from the organic emissive material to non-radiative mode of surface plasmon polaritons…, See, for example, Par [0150]).

In regards to claim 7, Thompson discloses (See, for example, Fig. 11) the enhancement layer increases the density of states of the organic emissive material within a first spectral range (…enhancement layer modifies the modes that the emitter experiences increasing the density of states over some spectral range. … See, for example, Par [0074]). 

(See, for example, Par [0113]).

In regards to claim 10, Thompson discloses (See, for example, Fig. 11) the enhancement layer (706) comprises a material selected from the group consisting of: Au, Ag, Mg, Al, Ir, Pt, Ni, Cu, W, Ta, Fe, Cr, Ga, Rh, Ti, Ca, Ru, Pd, In, Bi, a small organic molecule, a polymer, SiO.sub.2, TiO.sub.2, Al.sub.2O.sub.3, an insulating nitride, Si, Ge, and stacks or alloys thereof (see, for example, Par [0108).

In regards to claim 13, Thompson discloses (See, for example, Fig. 11) the phosphorescent emissive material is an organic material (an organic emissive layer comprising an organic emissive ematerial… See, for example, Par [0150]).

In regards to claim 14, Thmpson as modified above discloses the phosphorescent material comprises a metal complex containing a metal selected from the group consisting of: Ru, Os, Ir, Pd, Pt, Cu, Ag, and Au (See, for example, Formula I, and Cols. 3 line 30 thru col. 4 line 58). 

In regards to claim 29, Thompson discloses (See, for example, Fig. 11) an outcoupling layer (708) disposed in a stack with the emissive stack (703/704/705).

(708) for surface plasmons (See, for example, Par [0020]).

In regards to claim 31, Thompson discloses (see, for example, Fig. 11) the outcoupling layer comprises nanoparticles (See, for example, Par [0122]).

In regards to claim 34, Thompson discloses (see, for example, Fig. 11) the device is at least one type selected from the group consisting of: a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a mobile phone, a tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display having an active area with a primary diagonal of 2 inches or less, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, and a sign (See, for example, Par [0053]). 

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Walters as applied to claim 1 above, and further in view of SEO et al. (US 2017/0338289 A1, hereinafter “SEO”). 

In regards to claims 24-27, Thompson as modified above discloses all limitations of claim 1 but is silent about the phosphorescent emissive material has an emission peak in the range 440-500 
	SEO while disclosing a light emitting device teaches phosphorescent emissive material has an emission peak in the ranges specified in the claims (See, for example, Pars [0146], [0148], and [0151]). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Thompson with SEO because this would help increase intensity of light with reduced power consumption. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Walters as applied to claim 1 above, and further in view of PAN (WO 2011076326 A1, hereinafter “PAN”).

In regards to claim 28, Thompson as modified above discloses all limitations of claim 1 except that the phosphorescent emissive material comprises a molecular structure that minimizes decay time through mixing of states and/or spin orbit coupling.

PAN while disclosing electroluminescent teaches the phosphorescent emissive material comprises a molecular structure that minimizes decay time through mixing of states and/or spin orbit coupling (…the existence of heavy atom…results in a strong spin-orbit coupling, i.e. the excited singlet and triplet are mixed so that the triplet gains…. singlet-triplet mixing yields a radiative decay rate faster than ….See, for example, Page 17).


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893